OPINION — AG — (1) THE COUNTIES REFERRED TO BY YOU MAY NOT BE ENROLLED AS PARTICIPATING EMPLOYERS ON JANUARY 1, 1964, UNLESS THE SIXTY DAY PROTEST PERIOD HAS EXPIRED BY THE DATE; THAT IF SAID SIXTY DAY PROTEST PERIOD EXPIRES AFTER JANUARY 1, 1964, SAID COUNTIES MAY NOT BECOME PARTICIPATING EMPLOYERS UNTIL JANUARY 1 OF THE FOLLOWING YEAR. (2) THE PHRASE ' APPOINTED MEMBER ' AS USED IN SECTION 14(1) OF SENATE BILL NO. 62 REFERS TO THE MEMBERS OF AN ELIGIBLE EMPLOYER OTHER THAN THOSE ELECTED OR APPOINTED FOR A DEFINITE TERM OF OFFICE. (3) THE BOARD OF TRUSTEES MAY NOT WAIVE THE SIX MONTH'S NOTICE FOR RETIREMENT AS SET FORTH IN SECTION 14(2) OF SENATE BILL NO. 62  (BURCK BAILEY)